Exhibit 10.1

LOGO [g85661ex10_1pg001.jpg]

May 24, 2010

Mr. Ronald V. Waters III

Dear Ron:

This letter agreement (the “Agreement”) will confirm that we have agreed to the
following terms and conditions regarding your resignation from your position of
Chairman, President and Chief Executive Officer of LoJack Corporation (“LoJack”
or the “Company”).

1. Employment Status.

(a) You have resigned from your current office as the Company’s Chairman,
President and Chief Executive Officer effective as of May 24, 2010 (“Resignation
Date”). On the Resignation Date you shall also resign from your current position
as an officer of any LoJack subsidiary.

(b) For the period beginning on the Resignation Date and continuing until
December 31, 2010 (the “Post CEO Period”), you shall assist in transitioning
your responsibilities and be available to consult with the Company on matters
consistent with your LoJack experience and your other activities as LoJack
reasonably may request.

(c) All payments hereunder shall commence on Final Acceptance of this Agreement
(as defined in Paragraph 11). During the Post CEO Period, the Company shall pay
you an amount equal to your current salary level per bi-weekly pay period, less
withholdings as required by law or as authorized by you, which will be paid in
bi-weekly installments. On the Resignation Date, LoJack shall pay you all
accrued but unused vacation pay.

(d) During the Post CEO Period, the Company will continue to pay the portion of
your prior employer’s group medical and dental plan benefits to the same extent
that the Company paid immediately preceding your Resignation Date. The Company
will reimburse you up to $10,000 for outplacement services incurred by you
during the Post CEO Period. You will not be entitled to other LoJack benefits,
except as prescribed by law or as described below. You are not entitled to COBRA
benefits as you were not a participant in LoJack plans during the term of your
employment with the Company. Your Change in Control Agreement with the Company,
dated February 26, 2007, shall terminate as of the Resignation Date and,
pursuant to the terms of the Change in Control Agreement, be of no further force
and effect as of ninety (90) days after the Resignation Date.

(e) You may, at your option, purchase from the Company your cell phone and
laptop computer at their current book value to the Company. The Company will
assist with the transfer of your cell phone number to your personal account.

2. 2010 Bonus: You shall be entitled to receive the prorated portion (for the
period of time actually worked prior to your Resignation Date) of your annual
bonus for 2010, to be paid not later than March 15, 2011, if at all, in
accordance with the terms of the Company’s Annual Incentive Plan and consistent
with the annual bonuses paid to the Company’s executive officers at such time
under the Annual Incentive Plan.

3. Transition Expenses: Within thirty (30) days of the Resignation Date, the
Company shall pay you $30,000, less withholdings to the extent required by law,
to assist with transition expenses, including moving expenses, lease costs, and
taxes. On September 30, 2010, the Company shall reimburse you up to an
additional $15,000, less withholdings to the extent required by law, of expenses
incurred by you during the Post CEO period, to the extent such expenses exceed
the initial $30,000 referenced in this Section 3.



--------------------------------------------------------------------------------

4. Equity Awards: Except as otherwise provided in this Section 4, your
outstanding equity grants shall be governed by the terms of the Company’s 2008
Stock Incentive Plan and the respective grant documents, including the stock
option agreements and restricted stock agreements, as the case may be.

(a) Your 2010 performance share grant shall vest or be forfeited in a manner,
and at such time, consistent with the Compensation’s Committee treatment of such
performance shares for all other executive officers in 2011.

(b) Your May 2008 and December 2008 time based restricted stock grants shall
vest in full on December 31, 2010. Your March 2010 time based restricted stock
grant shall be forfeited in its entirety on the Resignation Date.

(c) The unvested portion of your 2007 and 2008 stock option grants, and the
entire March 2010 stock option grant, shall be forfeited in their entirety on
the Resignation Date. During the post CEO Period, you shall be entitled to
continue to vest your December 2008 stock options grant as though you remained
an employee of the Company during such period. On December 31, 2010, an
additional 35,080 of the 70,159 then unvested stock options shall vest and you
will forfeit the remaining 35,079 unvested stock options from the December 2008
grant. You shall be entitled to exercise all vested stock options through until
their natural expiration date.

5. Termination of Payments. In addition to other remedies, all payments and
benefits will be terminated in the event of (i) your engaging in conduct which
is demonstrably and materially injurious to the Company or that materially harms
the reputation or financial position of the Company; (ii) your conviction of, or
plea of guilty or nolo contendere to, a felony or any other crime involving
dishonesty, fraud or moral turpitude; (iii) your being found liable in any SEC
or other civil or criminal securities law action relating to the Company, or the
entry of any cease and desist order with respect to such action (regardless of
whether or not you admit or deny liability); (iv) your breach of your fiduciary
duties to the Company which may reasonably be expected to have a material
adverse effect on the Company; (v) your obstructing or impeding, or failing to
materially cooperate with, any investigation authorized by the Board or any
governmental or self-regulatory entity involving the Company; (vi) your
violation of any nondisclosure, nonsolicitation, non-hire, or noncompete
agreement and/or the provisions of Sections 8 and 9 below; or (vii) your
violation of the Company’s Code of Ethics, Corporate Governance Guidelines and
any Company policies concerning insider trading, that you know or reasonably
should know could reasonably be expected to result in a material adverse effect
on the Company or its reputation. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
Company.

You may elect to convert your Basic Life Insurance coverage to an individual
policy with Reliance Standard Insurance Company. You also have the option to
port any voluntary life insurance you have through LoJack. If you are interested
in exploring either one or both of these options, please contact the Benefits
Department at LoJack for the appropriate forms as soon as possible. Please note
that you only have 31 days to submit these forms to Reliance Standard Insurance
Company in order to convert/port your current coverage to individual policies.

6. Indemnification. The Company shall continue to provide you with
indemnification as provided in the Company’s By-Laws and Articles of
Organization.



--------------------------------------------------------------------------------

7. Releases.

(a) First General Release of Claims. In exchange for the promises set forth
herein, you, on behalf of yourself and your heirs, executors, administrators and
assigns, hereby release and forever discharge LoJack Corporation, its affiliates
and each of their respective directors, officers, employees, agents, successors
and assigns, in their individual and official capacities, from any and all
suits, claims, demands, debts, sums of money, damages, interest, attorneys’
fees, expenses, actions, causes of action, judgments, accounts, promises,
contracts, agreements, and any and all claims of law or in equity, whether now
known or unknown, which you now have or ever have had against them, or any of
them, including, but not limited to, any claims under Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Massachusetts
General Laws Chapters 149 and 151B and any other federal, state or local
statute, regulation, ordinance or common law creating employment-related causes
of action, and all claims related to or arising out of your employment or the
termination of your employment with LoJack. You also hereby waive any claim for
reinstatement, attorney’s fees, or costs. Nothing in this General Release shall
prevent you from seeking to enforce your rights under this Agreement or any
vested right which you have under any plans and grants referred to herein or any
Company employee retirement or welfare benefit plan. You hereby represent that
you have not previously filed or joined in any complaints, charges or lawsuits
against LoJack pending before any governmental agency or court of law relating
to your employment and/or the cessation thereof.

(b) Second General Release of Claims. Your eligibility to receive the payments
and benefits described in Section 2 and Section 4(a) after the Post CEO Period
is conditional upon your signing and delivering a second General Release of
Claims containing substantially the same provisions of Section 7(a) with such
changes as may be necessary or deemed desirable by LoJack because of changes in
applicable law, releasing LoJack Corporation, its affiliates and each of their
directors, officers, employees, agents, successors and assigns, in their
individual and official capacities, from any and all claims that may have arisen
between the date you sign this Agreement and the conclusion of the Post CEO
Period. Nothing in this General Release shall prevent you from seeking to
enforce your rights under this Agreement or any vested right which you have
under any plans and grants referred to herein or any Company employee retirement
or welfare benefit plan.

8. Reaffirmation of Confidentiality Obligation; Return of LoJack Property. You
hereby acknowledge and reaffirm your continuing obligation of confidentiality
regarding LoJack’s Confidential and Proprietary Information as set forth in the
LoJack Corporation Employee Obligations and Responsibilities. After your
employment at LoJack, you will not at any time, without LoJack’s prior written
consent, reveal or disclose to any person outside of LoJack, or use for your own
benefit or for the benefit of any other person or entity, any confidential
information concerning LoJack’s business, customers, clients, or employees.
Confidential information includes, without limitation, financial information,
reports, forecasts, intellectual property, trade secrets, know-how, software,
market or sales information and plans, client lists, business plans, prospects
and opportunities. All documents, records, materials, software, equipment,
office entry cards or keys and other physical property, and all copies of the
same that have come into your possession or been produced by you in connection
with your employment, have been and remain the sole property of LoJack. Except
as otherwise provided in Section 1(e), you agree that you shall return all such
property to LoJack within ten (10) days of your Resignation Date.

9. Non-solicitation; Non-hire; Covenant Against Competition. You agree that for
a period of one (1) year after the conclusion of the Post CEO Period (the
“Restricted Period”) you will not, directly or indirectly, on your own behalf or
on behalf of any third person or entity, and whether through your own efforts or
through the efforts or employing the assistance of any other person or entity
(including without limitation any consultant or any person employed by or
associated with any entity with whom you are employed or associated):

(a) knowingly hire or employ any employee of LoJack, or solicit or induce any
such employee to terminate his/her employment or other relationship with LoJack.



--------------------------------------------------------------------------------

(b) solicit or accept business, compensation, employment or other position from
or own any interest in (i) any former or present partners, affiliates or foreign
licensees of LoJack or with Absolute Software Inc. or SC Integrity Inc.; or
(ii) any person or entity engaged in any aspect of the business of stolen
vehicle tracking and recovery, the tracking, location or recovery of valuable
mobile assets including safety and security vehicle telematics applications;
provided, however, that this section 9(b) shall not limit or restrict you or
your employer from providing professional accounting, consulting or advisory
services to LoJack, its officers or its licensees. You acknowledge that (i) the
principal business of the Company (which expressly includes for purposes of this
Section 9 and any related enforcement provisions hereof, its successors and
assigns) is the offering of products and services relating to stolen vehicle
tracking and recovery, the tracking, location or recovery of valuable mobile
assets including safety and security vehicle telematics applications;
(ii) LoJack is one of the limited number of persons who have developed such a
business; (iii) LoJack’s business is national and international in scope;
(iv) your work for LoJack has given you access to the confidential affairs and
proprietary information of the Company; (v) your covenants and agreements
contained in Section 8 and this Section 9 are essential to the business and
goodwill of LoJack; and (vi) LoJack would not have entered into this Agreement
but for the covenants and agreements set forth in Section 8 and this Section 9.
Accordingly, you covenant, agree and acknowledge that (i) you have had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the restrictive covenants are reasonable in geographical and temporal scope
and in all other respects. It is the express intent of the parties that (a) in
case any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity, or subject, such provision shall be construed by limiting and reducing
it as determined by a court of competent jurisdiction, so as to be enforceable
to the fullest extent compatible with applicable law; and (b) in case any one or
more of the provisions contained in this Agreement cannot be so limited and
reduced and for any reason is held to be invalid, illegal, or unenforceable,
such invalidity, illegality, or unenforceability shall not affect the other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein.

10. Mutual Non-Disparagement. You agree not to take any action or make any
statement, written or oral, that disparages LoJack or any of LoJack’s directors,
officers, employees or agents, or that has the intended or foreseeable effect of
harming LoJack’s reputation or the personal or business reputation of any of
LoJack’s directors, officers, employees or agents. Similarly, LoJack agrees that
its directors and officers will not take any action or make any statement,
written or oral, that disparages you or that has the intended or foreseeable
effect of harming your reputation or your personal or business reputation and
will not authorize any other employee to make any statement in behalf of the
Company.

11. Consultation with Counsel; Time for Signing; Revocation. You acknowledge
that LoJack has advised you of your right to consult with an attorney of your
own choice prior to signing this Agreement. You have until twenty-one (21) days
from your receipt of this Agreement to decide whether to sign it. You will have
seven (7) days after signing this Agreement to revoke your signature. If you
intend to revoke your signature, you must do so in a writing addressed and
delivered to me prior to the end of the 7-day revocation period. This Agreement
shall not be effective, and neither LoJack nor you shall have any rights or
obligations hereunder, until the expiration of the 7-day revocation period
(“Final Acceptance”).

12. Section 409A. In order to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), if you are determined to be a “specified
employee” as defined in Section 409A of the Code at the time any payment of
nonqualified deferred compensation is made, and the deferral of the commencement
of any payments or benefits otherwise payable hereunder as a result of your
resignation is necessary in order to prevent the imposition of any accelerated
or additional tax under Section 409A of



--------------------------------------------------------------------------------

the Code, the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
following your Resignation Date with the Company and its affiliates (or the
earliest date as is permitted under Section 409A of the Code).

Further, it is the intention of the parties that no payment or entitlement
pursuant to this Agreement will give rise to any adverse tax consequences to any
person pursuant to Section 409A of the Code. Notwithstanding any provision in
this Agreement to the contrary, this Agreement shall be interpreted, applied and
to the minimum extent necessary, amended, so that this Agreement does not fail
to meet, and is operated in accordance with, the requirements of Section 409A of
the Code. Any reference in this Agreement to Section 409A of the Code shall also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

13. General Provisions.

(a) Severability. The invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provisions, or any part, hereof.

(b) Enforcement; Applicable Law; Jurisdiction. This Agreement is intended to
operate as a contract under seal and shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. You agree that
all disputes arising under or out of this Agreement shall be brought in courts
of competent jurisdiction within the Commonwealth of Massachusetts and you
hereby consent to exclusive jurisdiction in courts located in the Commonwealth
of Massachusetts with respect to all matters arising out of or related to this
Agreement.

(c) Entire Agreement. This Agreement constitutes the entire agreement between
you and LoJack concerning the terms and conditions of your separation from
employment with LoJack and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, between
you and LoJack, except for (i) the LoJack Corporation Employee Obligations and
Responsibilities, referenced in Section 8, and (ii) your stock option agreement
and restricted stock agreements with the Company, which shall remain in full
force and effect except as expressly modified herein. You agree that LoJack has
not made any warranties, representations, or promises to you regarding the
meaning or implication of any provision of this Agreement other than as stated
herein.

(d) Modification and Waiver. This Agreement may be amended or modified only by a
written instrument signed by you and an authorized representative of LoJack. The
failure of you or LoJack at any time to require the performance of any provision
of this Agreement shall in no manner affect the right of such party at a later
time to enforce the same provision.

(e) Successors and Assigns. All of the terms, conditions and obligations hereof
shall be for and inure to the benefit of and shall be enforceable by the
successors and assigns of LoJack Corporation. You hereby assent to the
assignment of this Agreement by LoJack to any successor to or assignee of its
business.



--------------------------------------------------------------------------------

Please indicate your understanding and acceptance of this Agreement by signing
and returning one copy to me. The other copy is for your records.

 

Sincerely,    

/s/ Timothy P. O’Connor

   

Timothy P. O’Connor

Senior Vice President and Chief Financial Officer

    LoJack Corporation     Accepted and Agreed    

/s/ Ronald V. Waters III

    Dated: May 24, 2010 Ronald V. Waters III    